Name: Council Regulation (EEC) No 637/82 of 16 March 1982 fixing the maximum percentage of the aid for bee-keeping which may be devoted to the purchase of feeding sugar for the 1982/83 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 76/6 20 . 3 . 82Official Journal of the European Communities COUNCIL REGULATION (EEC) No 637/82 of 16 March 1982 fixing the maximum percentage of the aid for bee-keeping which may be devoted to the purchase of feeding sugar for the 1982/83 marketing year THE COUNCIL OF THE EUROPEAN COMMUNITIES, general programmes to support bee-keeping, likely to be financed through Community aid, have not or have not yet been finalized, use of aid for the purchase of feeding sugar during the 1982/83 marketing year should not be limited, HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1196/81 of 28 April 1981 establishing a system of aid for bee-keeping in respect of the 1981 /82, 1982/83 and 1983/84 marketing years ('), as amended by Regu ­ lation (EEC) No 2993/81 (2), and in particular Article 5 (3) thereof, Having regard to the proposal from the Commission, Whereas Article 5 of Regulation (EEC) No 1196/81 lays down that aid granted can be used for specific purposes ; whereas, in accordance with paragraph 3 of the said Article, the maximum percentage of the aid which may be devoted to the purchase of feeding sugar should be fixed as from the 1982/83 marketing year ; Whereas in order not to limit the possibilities of using aid for associations of bee-keepers in cases where For the 1982/83 marketing year, associations of bee ­ keepers may use up to 100 % of the aid, referred to in Article 1 of Regulation (EEC) No 1196/81 , for purchase of feeding sugar. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 March 1982. For the Council The President P. de KEERSMAEKER (') OJ No L 122, 6. 5. 1981 , p. 1 . M OJ No L 299, 20. 10 . 1981 , p. 26.